DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted June 29, 2021  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an annotated version of the IDS is attached to this office action.
Specification
A substitute specification excluding  the claims is required pursuant to 37 CFR 1.125(a) because on pages 21-26, paragraph [0058] although reciting that “The subject matter of the disclosure may also relate among others, to the following aspects (referenced by numbers):”  is a listing of claims.  Applicant is reminded that the specification is the teaching portion of the patent application and the claims are derived from the specification.  Applicant must change and place the subject matter in paragraph form in full sentences and should not appear like a listing of claims.  Alternatively, paragraph[0058] should be struck in its entirety.  Applicant is not to argue that the specification is the same as in USP10,689,265, this is a new application and the specification needs to be corrected by substitute specification.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject 
Claim Interpretation
Claims 1-20 are pending drawn to a system which is interpreted to mean a water desalination or water purification apparatus and to a solar desalination method.
Claim Rejections - 35 USC § 112
Claims 10-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s preamble is incomplete regarding the method.  What is the method doing?  Applicant is encouraged to recite a proper a preamble, for example, “A method of desalination seawater comprising…” or “A method of solar desalinating seawater comprising…” Or, “A water desalination purification method comprising…”  Applicant is reminded that the last step of the method should actually produce the potable water or if applicant is merely creating dry steam which is introduced to a condenser the preamble should state this.   Is applicant claiming a method of making dry steam for a condenser 
Double Patenting
Claims 1-9 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,689,265. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and that of the ‘265 patent claim a purifying water system comprising a plurality of solar concentrators, a plurality of heat collection elements to absorb and convert a solar radiation at a plurality of wavelengths below three on-millionth a meter to a thermal energy, wherein the heat collection elements induce a state change in a heat transfer fluid and includes a condenser for condensing apportion of the hat transfer fluid from a gas to a liquid  and wherein the plurality of heat collection elements are partially enclosed by the solar concentrations and wherein at least one of the heat collection elements  include a chamber having a plurality of perforations that facilitate transfer of dry steam to the condenser.  The only difference between the instant invention and that of the ‘265 apparatus is that the instant invention is broader in scope and in the ‘265 apparatus, applicant recites that the heat collection elements a plurality of parabolic chambers whereas in the instant invention the chambers do not have to be parabolic chambers.  It would have been obvious from reading ‘265 to one having ordinary skill in the art at the time of filing or the time the invention was made, that including or excluding  the parabolic  chambers would have been an obvious design choice and  the function of the of apparatus claimed in both the .
Claims 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,117,814. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and that of the ‘814 patent claim a method of  desalinating or water purification where the steps include2814049472 v1Case No. 48907-00014 receiving a sunlight from a plurality of solar concentrators and directing the sunlight toward a plurality of locations by bending a plurality of rays of the sunlight and focusing the plurality of rays of the sunlight onto a plurality of locations; receiving the plurality of rays of the sunlight at a plurality of heat collection elements positioned at the plurality of locations having a physical surface conditioned to absorb and convert a solar radiation at a plurality of wavelengths below three one-millionth of a meter into a thermal energy; inducing a state change in a heat-transfer fluid through the heat collection elements; and condensing a portion of the heat-transfer fluid from a gaseous state to a liquid state through a condenser by using a portion of the heat-transfer fluid or a second heat-transfer fluid as a coolant; where the plurality of heat collection elements is partially enclosed by the plurality of solar concentrators; and where at least one of the heat collection elements include a chamber having plurality of perforations that facilitate a transfer of a dry steam to the condenser.  The only difference is that heat collection elements in the ‘814 patent claim a plurality of parabolic chambers that are continuous with a length of least one of the heat collection elements.  In the instant case, the chamber is broadly claimed and the parabolic chamber is not claimed, however, when reading the claims, the claims can .  
Allowable Subject Matter
With timely filed and properly executed Terminal Disclaimers this application would be in condition for allowance because the prior art fails to teach and/or suggest an apparatus and method for desalinating or purifying water wherein sunlight from a plurality of solar concentrators and directing the sunlight toward a plurality of locations by bending a plurality of rays of the sunlight and focusing the plurality of rays of the sunlight onto a plurality of locations; receiving the plurality of rays of the sunlight at a plurality of heat collection elements positioned at the plurality of locations having a physical surface conditioned to absorb and convert a solar radiation at a plurality of wavelengths below three one-millionth of a meter into a thermal energy; inducing a state change in a heat-transfer fluid through the heat collection elements; and condensing a portion of the heat-transfer fluid from a gaseous state to a liquid state through a condenser by using a portion of the heat-transfer fluid or a second heat-transfer fluid as a coolant; where the plurality of heat collection elements is partially enclosed by the plurality of solar concentrators; and where at least one of the heat collection elements 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Anderson teach a solar desalination device and method.  Gershon et al. teach solar thermal water purification by recycling photovoltaic reflection losses.  Alshahrani teach coupling photovoltaic and concentrated solar power technologies for desalination.  Broeckelmann teach a device and method for solar distillation and includes at least one mirror surface for focusing solar radiation onto an absorber tube.  Mishima et al. teach an integrative system of concentrating solar power plant and desalination plant.  Koivusaari et al. teach a method and apparatus for desalination of seawater.  Cuthbert et al. teach a process for producing superheated steam for a concentrating solar power plant.  Cen et al. teach a method for obtaining distillate from non-potable water utilizing solar power. Walker teaches polar linear Fresnel concentrating solar thermal power and desalination plant. Izumi teach a hybrid solar collector for generating electricity and heat by separating solar rays into long and short wavelengths.   Pampel teach a solar energy distillation device.  Haynes teach a high efficiency desalination device.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771